Citation Nr: 1007723	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 


FINDING OF FACT

The Veteran's psychiatric disorders render him unable to 
protect himself or manage the hazards of daily life 


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.351, 3.352, 3.353 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To receive a SMP based on the need for aid and attendance, 
the claimant must be a patient in a nursing home on account 
of mental or physical incapacity; or be blind or so nearly 
blind as to have corrected visual acuity in both eyes of 
5/200 or less or concentric contraction of the visual field 
to 5 degrees or less; or have a factual need for regular aid 
and attendance of another person.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. §§ 3.350(b)(3), 3.351(b) (2009).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made; the particular personal functions which the claimant is 
unable to perform should be considered in connection with the 
condition as a whole, and the need for aid and attendance 
must only be regular, not constant.  Id.  For a favorable 
rating, at a minimum, one of the enumerated factors must be 
present.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

The evidence in this case reflects the fact that physically, 
the Veteran is in relatively good health.  All records show 
that the Veteran is ambulatory, he is able to dress and bathe 
himself, and has full use of his upper and lower extremities.  
On the other hand, the evidence does show that the 
psychiatric conditions from which the Veteran suffers - 
including depression, a cognitive disorder, and a 
schizoaffective disorder - do impact his daily life.  

A May 2006 VA aid and attendance examination confirmed that 
while the Veteran is in good shape physically, he is 
challenged by his psychiatric disorders.  The examiner noted 
that the Veteran suffers from chronic, severe mental 
illnesses that interfere with his perception of reality.  His 
conditions interfere with his ability to administer his 
medication or care for himself.  The examiner wrote that the 
Veteran needs constant supervision and guidance, as he is 
unable to protect himself or manage the hazards of daily 
life.  

A July 2007 aid and attendance statement from a physician 
confirmed that the Veteran's physical condition is good, but 
his mental disorders prevent him from living alone.  This 
physician noted that the Veteran needs monitoring for his 
care and safety.  

In a January 2008 statement from the social worker assigned 
to the Veteran, stated that the Veteran needs protection from 
the hazards associated with independent living.  She based 
her opinion on the Veteran's multiple suicide attempts, 
frequent hospitalizations, and on-going care at an assisted 
living facility.  She also noted that, though the Veteran is 
ambulatory, he requires constant guidance and supervision to 
maintain minimal standards for personal hygiene and health.  

Again, SMP may be payable when a Veteran, due to mental 
incapacity, requires care and assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a).  Given 
the Veteran's frequent suicide attempts, hospitalizations, 
and inability to manage his medications, the Board finds that 
the Veteran does require such care.  Accordingly, the Board 
concludes that the criteria for an award of special monthly 
pension based on the need for the regular aid and attendance 
of another person have been met.  38 U.S.C.A. §§ 1502, 1521, 
5107; 38 C.F.R. §§ 3.350, 3.351, 3.352, 3.353.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the Board is taking an action favorable to the Veteran, 
so there can be no possibility of prejudice to him.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of 
the VCAA's duties to notify and to assist is thus not 
required.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


